Citation Nr: 1538017	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  14-07 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a psychiatric disorder, and if so, whether service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder, and depressive disorder is warranted.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a skin disability, claimed as eczema of the hands.


ATTORNEY FOR THE BOARD

A. Fagan, Counsel



INTRODUCTION

The Veteran served on active duty from April 1971 to March 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2012 and February 2013 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO).

The issues of service connection for psychiatric and skin disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A July 1974 rating decision denied service connection for a psychiatric disability, claimed as a nervous condition.  The Veteran did not appeal that decision and no relevant evidence was received within one year of the decision; the decision is final. 
 
2.  The evidence submitted since the July 1974 decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim for service connection for a psychiatric disability.

3.  The Veteran's current low back disability first manifested many years after service, and the preponderance of the probative evidence is against an etiological relationship between the Veteran's current low back disability and service.



CONCLUSIONS OF LAW

1.  New and material evidence has been submitted, and the Veteran's claim of entitlement to service connection for a psychiatric disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  The criteria for service connection for a low back disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant VCAA notice was provided in December 2012.

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post-service treatment records, and VA examination reports.  In January 2013, the Veteran indicated he has submitted all relevant evidence and has nothing further to submit.  At that time, he also submitted directly to VA copies of private treatment records in support of his claim and indicated that, because he was submitting the evidence directly, he did not complete an authorization for the release of records.  The Board points out that the Veteran was employed by a RO    for nearly 40 years, during which time he was employed as a veterans service representative; as such, he is aware of what is necessary in order to obtain evidence in support of his claim and he has declined to provide any such authorization.  

The Board finds that there is no indication in the record that any additional existing evidence relevant to the issue to be decided herein is available and not part of the claims file.  Therefore, the Board will proceed to the merits of the Veteran's appeal.

II.  New and Material Evidence

The Board finds that the Veteran has submitted new and material evidence sufficient to reopen his claim for service connection for a psychiatric disorder, previously claimed as a nervous condition.  That claim was denied in a July 1974 rating decision because the RO found that there was no evidence of neuropsychological complaints in service or following separation.  That decision became final because no notice of disagreement or new and material evidence was submitted within one year of the date on which notice of the decision was issued.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2015); see also Bond v. Shinseki,  659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010). 

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen the claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 118   (2010).

Since July 1974, new evidence has been added to the claims file which is material to the Veteran's claim.  Specifically, in a February 2014 written statement, the Veteran provided competent lay evidence of an onset of anxiety and depression     in service and continuing thereafter.  He further stated that a VA contract doctor informed him that his anxiety disorder was due to his Vietnam service, thought that is not evidenced in the record.  Nevertheless, when presumed credible for purposes of reopening, the competent lay evidence of psychiatric symptoms in service and thereafter supports a nexus between a current psychiatric disorder and service.  Savage v. Gober, 10 Vet. App. 488 (1997); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Moreover, as that evidence was not available at the time of the July 1974 denial, it is considered new.  Accordingly, the Board finds that the Veteran his claim for service connection for a psychiatric disorder is reopened.  38 U.S.C.A.     § 5108; 38 C.F.R. § 3.156.  To that extent only, the appeal is granted.

III.  Service Connection

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Moreover, where a veteran served continuously 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A.     §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Here, the record shows a current low back disability, as a January 2013 VA examiner diagnosed lumbar spine degenerative disc disease (DDD), though the Board notes that diagnosis was not supported by diagnostic imaging.  Nevertheless, ongoing VA treatment notes also reference low back pain related to DDD, and a May 1999 MRI of the lumbar spine showed "evidence of early disc degeneration at T12-L1."  Accordingly, a current disability has been established for purposes of continuing the service-connection analysis.  The question becomes whether the current condition is related to service. 

Service treatment records also show treatment related to the low back in June 1971.  At that time, trauma to the back was reported, and the Veteran was noted to have a bruise on the right back.  However, his separation examination was normal, and no diagnosis of arthritis was shown in service.  Thus, competent evidence of a nexus between the current disability and service is required to substantiate the claim. 

Following a review of the record, the Board finds that service connection for a low back disability is not warranted, as the most probative and persuasive evidence indicates that the Veteran's current low back disability is not related to his active service, including his low back complaints therein.  In this regard, a January 2013 VA examiner opined that the Veteran's current low back disability is less likely than not related to service.  In support of the opinion offered, the examiner recognized the treatment of the low back in June 1971, but found that back pain     to be acute and transitory, noting that there were no complaints or findings related to the low back at separation, and no treatment of the low back within five years following release from active duty.  Instead, the examiner found the Veteran's current low back disability to be the result of the normal aging process, and not related to service.

As the January 2013 VA opinion was based on examination of the Veteran and a review of the claims file and VA medical records, and was supported by rationale,   it is considered highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  Moreover, the opinion is consistent with other evidence of record, including an April 1974 VA examination and private treatment notes dating from 1994 to 1999 relating to the low back.  The April 1974 VA examination report shows that no musculoskeletal abnormalities were found on physical examination  at that time.  Thereafter, private treatment records show that in January 1995, the Veteran reported a two-year history of low back pain, not related to trauma, and imaging of the lumbar spine in December 1994 showed a physiologic lumbar lordosis but no vertebral or discogenic disease, no spondylosis or spondylolisthesis, and normal spinal processes.  Those early reports and findings are consistent with the January 2013 VA examiner's conclusion that the Veteran's low back pain in service was acute and transitory.  The Board also observes that January 1995 imaging of the thoracolumbar spine film showed dorsolumbar levoscoliosis with apex at T8-T9, but otherwise well preserved vertebral body height and disc spaces.  Parenthetically, at that time, the Veteran was found to have a lower leg length discrepancy.  Significantly, there are no contrary medical opinions of record.   

While the Veteran asserts that his current low back disability is related to service, he is not shown to have the appropriate training and expertise to render an opinion on a matter requiring medical expertise, such as the etiology of a low back disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Moreover, whether the symptoms experienced in service or following service are in any way related to his current low back disability is a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to      the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinions regarding the onset and etiology of his current low back disability is not competent medical evidence. 

Moreover, to the extent that the Veteran has asserted that his low back pain documented in service continued throughout his period of active duty and thereafter to the present, but was adequately treated with over the counter medication until he sought treatment in 1994, the Board finds his statements are contradicted by other evidence of record.  In this regard, clinical evaluation of the spine was normal during a March 1973 separation examination and no back complaints were noted at that time.  Instead, the Veteran reported that he was in good health.  Similarly, no low back or musculoskeletal complaints or findings were noted pursuant to physical examination on an April 1974 VA examination report.  Furthermore, the earliest post-service evidence of low back complaints is in 1994, and in January 1995, the Veteran specifically noted a two year history of low back pain without trauma.     The Board finds it likely that had the Veteran experienced chronic low back pain   in or since service, he would have reported during his March 1973 separation examination or upon seeking treatment for low back pain in 1994 and 1995, instead of the 1995 report of a two-year history of low back pain.  Thus, his statements as  to continuing low back pain since service are not persuasive.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (the credibility of a witness can be impeached by a showing of interest, bias, or inconsistent statements).

In sum, the Board finds no basis upon which to grant service connection.  The Veteran's service treatment records are negative for a chronic low back disability, and the post-service medical evidence shows that a low back disability was not diagnosed until 1994, almost 20 years post service and well beyond the presumptive period for arthritis as a chronic condition.  38 C.F.R. § 3.307, 3.309(a).  Moreover, there is no competent and probative medical evidence that the Veteran's current low back disability is related to service, to include treatment for low back pain therein.  

For the foregoing reasons, the Board finds that the claim for service connection for a low back disability must be denied.  In reaching the conclusion to deny this appeal, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as a preponderance of the evidence is against this claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

New and material evidence having been submitted, the claim for service connection for a psychiatric disability is reopened.

Service connection for a low back disability is denied.


REMAND

Regarding the psychiatric and skin claims, the Board finds that remand is necessary for further development.

Turning first to the skin claim, the Veteran contends that he has a current skin disability diagnosed as eczema affecting the hands that is related to service.  The Board notes that the Veteran was treated by dermatology on multiple occasions during service, including in May 1971 and January 1973, at which time he was  seen for rash affecting his arms.  Additionally, private treatment records show dermatological treatment at least as early as 1990, if not earlier, and appear to    show assessments of eczema, dermatitis, psoriasis, and tinea cruris.  Based on the foregoing, the Board finds that the low threshold of the McLendon standard has been met, and that the Veteran should be afforded a VA examination and opinion prior to adjudication of his skin claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Next, regarding the psychiatric claim, the Veteran asserts that he has a current psychiatric disability, including PTSD, depression, and an anxiety disorder, that     is related to service.  It also appears that the alternative theory of a psychiatric disability due to service-connected diabetes mellitus has been raised.  The Board observes that it is currently unclear from the record whether the Veteran has a current psychiatric disability.  In this regard, VA treatment notes are essentially silent for psychiatric treatment or diagnosis.  It appears that a December 2011      VA examiner diagnosed an anxiety disorder.  Then, in a subsequent April 2012 addendum, a VA examiner noted the anxiety disorder diagnosis, stating that although not clearly expressed, "it is implied" in the medical opinion that the Veteran's symptoms are compatible with the diagnosis.  However, that examiner then went on to qualify that statement with a notation that the Veteran's symptoms have essentially caused little to no impairment.  Then, in January 2013, a VA examiner declined to render any psychiatric diagnosis.  Based on the somewhat conflicting evidence, the Board finds that a new examination is necessary to determine whether the Veteran suffers from any current psychiatric disability, as   he contends, and if so, whether any such disorder is related to service or service-connected disability.

On remand, updated VA and private treatment records should also be associated with the claims file, if any.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses   of all medical care providers, both VA and private, who have recently treated him for his skin or psychiatric disabilities.  After securing any necessary releases,  request any identified records that are not duplicates        of those already contained in the claims file.  If any requested records are not available, the Veteran and his representative, if any, should be notified of such.

2.  Then, schedule the Veteran for a VA skin examination.  The claims file should be reviewed by the examiner.  All tests and studies deemed necessary should be conducted and the results reported in detail.

Following review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed skin disability, claimed as eczema of the hands, arose      in service or is otherwise related to service, to include presumed herbicide exposure therein.

In rendering the opinion, the examiner should discuss the significance of the Veteran's in-service dermatological treatment.  The rationale for any opinion expressed should be set forth.

3.  Schedule the Veteran for a VA psychiatric examination to determine whether he suffers from a current psychiatric disability and if so, whether such is related to service.  The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail.  Based on a review of the claims folder and examination of the Veteran, the examiner should provide the following:

a) The examiner should clearly list all current psychiatric disabilities diagnosed on examination.  If no current diagnosis is warranted, the examiner should address the previous December 2011 and April 2012 VA examination reports suggesting a diagnosis of anxiety disorder. 

b) For each diagnosed psychiatric disability identified,   to include the anxiety disorder implicated in prior examinations, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the current psychiatric disability arose in service or is otherwise related to service.

In providing the foregoing opinion, the examiner should address the April 1974 diagnosis of neurosis, occurring approximately 13 months after separation from service.

c) If a diagnosed psychiatric disability did not arise in    or is not related to service, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the current psychiatric disability was caused by service-connected diabetes mellitus.

d) If not caused by diabetes mellitus, state whether it is  at least as likely as not (50 percent probability or greater) that any diagnosed psychiatric disability is permanently worsened beyond normal progression by service-connected diabetes mellitus.  If the psychiatric disability is permanently worsened by diabetes mellitus, the examiner should attempt to quantify the degree of worsening beyond baseline attributable to diabetes mellitus.  

The rationale for any opinion expressed should be set forth.

4.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits     sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


